Case 18-18187-mdc        Doc 26     Filed 01/07/19 Entered 01/07/19 20:10:49 Desc Main
                                   Document      Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Lisa A. Kelly,                            CHAPTER 7
         Debtor.
 ____________________________________             BANKRUPTCY CASE NUMBER
 Nationstar Mortgage LLC d/b/a Mr. Cooper         18-18187/MDC
 as servicer for GSR Mortgage Loan Trust
 2006-1F, Mortgage Pass-Through                   11 U.S.C. § 362
 Certificates, Series 2006-1F, U.S. Bank
 National Association, as Trustee,
         Movant,
 v.
 Lisa A. Kelly,
         Debtor,

 Robert H. Holber, Trustee,
   Additional Respondent.
                          CERTIFICATION OF NO RESPONSE

       Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for GSR Mortgage Loan Trust
2006-1F, Mortgage Pass-Through Certificates, Series 2006-1F, U.S. Bank National Association,
as Trustee ("Movant"), by and through its attorneys, Shapiro & DeNardo, LLC, represents as
follows:

         1.    Movant has filed its Motion for Relief, from the Automatic Stay (the "Motion")
and has given notice to all required parties of the Motion, Notice of Hearing and of the necessity
to file an answer.

       2.     The time to answer or otherwise respond to the Motion has expired, and no
answer has been filed.

      3.      The Trustee has been given the notices mentioned above and has not notified
Movant of his intention to contest the Motion.

       WHEREFORE, Movant requests that the Court enter an Order granting Movant relief
from the automatic stay. A proposed order to such effect is submitted herewith.

                                                     Respectfully submitted,



Dated: January 7, 2019                               BY:/s/ Kevin S. Frankel
                                                     Kevin S. Frankel, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610)278-6800/ fax (847) 954-4809
S&D File #:17-056449                                 PA BAR ID #318323
                                                     kfrankel@logs.com
                                                     pabk@logs.com
